 1
 2
 3
 4
 5

 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11 ROY PAYAN, PORTIA MASON, THE                           Case No.: 2:17-cv-01697-SVW-SK
   NATIONAL FEDERATION OF THE
12
   BLIND, INC., and THE NATIONAL                          FINDINGS OF FACT AND
13 FEDERATION OF THE BLIND OF                             CONCLUSIONS OF LAW
   CALIFORNIA, INC.,
14
15                         Plaintiffs,
            vs.
16
17 LOS ANGELES COMMUNITY
     COLLEGE DISTRICT,
18
19                         Defendant.
20

21 I.       Introduction

22          On May 14, 2019, the Court held a bench trial in this action as to the issue of whether

23 Defendant Los Angeles Community College District (“LACCD”) was liable under Title II of the
24 Americans with Disabilities Act, 42 U.S.C. §§ 12131 et seq. (the “ADA” or “Title II”), and
25 Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 (“Section 504”). In advance of trial,
26 Plaintiffs Roy Payan and Portia Mason submitted declarations containing their witnesses’ direct

27 testimony, as required by the Court’s Standing Order for non-jury trials, while LACCD
28 submitted deficient declarations setting forth only the topics about which its witnesses intended
                                                    1
 1 to testify at trial. The parties presented their witnesses at trial, at which time the Court engaged in
 2 its own questioning of each witnesses and allowed subsequent cross-examination and re-direct
 3 questioning by the parties. Having carefully reviewed and considered the evidence presented at
 4 trial, the Court issues the following findings of fact and conclusions of law pursuant to Federal
 5 Rule of Civil Procedure 52(a).

 6 II.      Findings of Fact

 7          For all findings of fact set forth below, in making any credibility determinations

 8 regarding witness testimony, the Court has considered, among other things, the manner in which
 9 the witnesses testified, their interest in the outcome of the case, and the reasonableness of their
10 testimony in light of all of the evidence. The Court has also considered the relevant factors in

11 Section 1.14 of the Manual of Model Civil Jury Instructions for the District Courts of the Ninth
12 Circuit (2017 Edition), located at http://www3.ce9.uscourts.gov/jury-
13 instructions/sites/default/files/WPD/Civil_Instructions_2018_9_0.pdf.
14          A.      Etudes

15          In the Spring 2016 semester at Los Angeles City College (“LACC”), Plaintiff Payan

16 enrolled in Introduction to Psychology I taught by Professor Yaneli Sedghi. Professor Sedghi
17 utilized the Etudes program in her course as a means to provide students with assignments. As
18 part of the participation in the course, Professor Sedghi also divided students into study groups of
19 between 4-5 students and required each group to complete a project during the semester. For the
20 project, Professor Sedghi instructed each group to describe a concept in the psychology textbook

21 and create a video of the group acting out or recreating the psychology concept. Professor Sedghi
22 would view all videos submitted by the study groups herself, without showing the videos to the
23 class as a whole.
24          The group project necessitated that the group members maintain communication with

25 each other outside of class sessions. To facilitate these discussions, Professor Sedghi required
26 each group to communicate with each other on discussion boards embedded in the Etudes

27 program. In these discussion boards, a group member would be able to post a question or
28 comment about his or her group project or the subject of the project. Other group members
                                                  2
 1 would be able to comment in response to the post, and each group member’s post or comment
 2 would be visible by the other group members. However, students in other study groups would
 3 not be able to see the posts or comments made by students outside of their study groups. In other
 4 words, the discussion boards were limited to each separate study group, and the discussion
 5 boards did not allow for class-wide discussions about the course materials. Professor Sedghi was

 6 able to view the discussions occurring in each group’s discussion board and, during class
 7 sessions, Professor Sedghi provided feedback to each group to guide the group to the correct
 8 topic of discussion. However, Professor Sedghi did not comprehensively explain to the class the
 9 substantive discussions that had occurred on each group’s Etudes discussion board.
10          One limited exception to the use of the Etudes discussion boards only for study groups is

11 the first assignment of the course that Professor Sedghi assigned during the first week of class. In
12 this first assignment, Professor Sedghi required each student in the class to post on a class-wide
13 discussion board on Etudes, the subject of which Professor Sedghi described as the students
14 “getting to know each other” and “explaining behavior.” The purpose of the assignment was to
15 allow all students to read each other’s responses to learn about each other at the beginning of the

16 semester-long class. Then, in the class sessions held during the first week of the course,
17 Professor Sedghi engaged in a similar class exercise designed to enable the students to become
18 familiar with each other.
19          When Professor Sedghi assigned this first assignment to post on a class-wide discussion

20 board on Etudes, Payan spoke with Professor Sedghi and informed her that Payan was unable to

21 use the Etudes program for this purpose. Professor Sedghi accommodated Payan’s difficulty
22 accessing the class-wide discussion board by allowing Payan to email his response to the prompt
23 directly to Professor Sedghi. By emailing his response to Professor Sedghi directly, Payan was
24 unable to read the other students’ responses and was unable to have the other students read his
25 response.
26          As the semester progressed, Payan raised his inability to access the Etudes discussion

27 board for his study group with Professor Sedghi. Professor Sedghi agreed to go to the Office of
28 Student Services (“OSS”) with Payan to seek accommodations for Payan’s accessibility
                                                 3
 1 problems. At OSS, Payan and Professor Sedghi met with Ryan Kushner. During the meeting,
 2 Payan demonstrated his difficulties with Etudes, and Kushner concluded that the Etudes program
 3 was too difficult for Payan to use effectively. Professor Sedghi testified that she and Kushner
 4 agreed to accommodate Payan’s lack of access to Etudes by establishing a group email thread
 5 between Payan and his study group members, with Professor Sedghi copied on all emails, to

 6 allow Payan to communicate with his group members outside of the Etudes program. Kushner
 7 testified that, although he did not recall specifically discussing any discussion boards on Etudes
 8 with Professor Sedghi, he did recall a “private integrated mail system” like email embedded in
 9 the Etudes program, which was used for assignments generally. Kushner confirmed that he and
10 Professor Sedghi provided accommodations for Payan regarding this Etudes mail system by

11 allowing Payan to utilize his private email address for the necessary communications.
12          The Court finds the testimony of Professor Sedghi regarding Payan’s accommodation to

13 be credible and supported by the testimony of both Payan and Kushner. Any statements by Payan
14 about his inability to communicate with his group members are contradicted by Professor
15 Sedghi’s testimony and Kushner’s recollection of the accommodations OSS provided for Payan

16 in the psychology course.
17          B.     In-Class Materials

18                 1.      Plaintiff Payan

19          Payan testified that, in Professor Sedghi’s psychology course, students were often given

20 hard-copy handouts at the beginning of class sessions, which were to be used to facilitate class

21 discussions. Professor Sedghi testified that she did not recall giving handouts to students before
22 class as part of the psychology course in which Payan enrolled. The Court finds Payan’s
23 testimony to be more credible in this regard, particularly because Professor Sedghi testified that
24 she may have handed out her class syllabus to students at the beginning of the course in paper
25 format. See Pls.’ Ex. 15.
26          Payan also testified that he had difficulty accessing the PowerPoint presentations taught

27 by Professor Sedghi in the psychology course. Payan stated that Professor Sedghi attempted to
28 send Payan notes about the PowerPoint slides used in the class session later the same day or the
                                                  4
 1 following morning. However, there is little evidence as to whether the PowerPoint notes
 2 Professor Sedghi sent to Payan were in a format accessible to Payan. Professor Sedghi confirmed
 3 that she used PowerPoint slides for all of her lectures, but averred that she always described all
 4 images on screen through basic and descriptive words and consistently verbalized all text
 5 appearing on each slide so that Payan or other sight-impaired students would be able to

 6 comprehend the material contained on the slide. Professor Sedghi also stated that she sometimes
 7 asked sighted students to assist with descriptions of images or other material contained on
 8 PowerPoint slides for the benefit of blind students, and Professor Sedghi worked with Payan
 9 specifically to explain the content of her PowerPoint presentations during class where possible.
10                 2.      Plaintiff Mason

11          In the Spring 2016 semester at LACC, Plaintiff Portia Mason enrolled in an Introduction

12 to Psychology course taught by Dr. April Pavlik and an Abnormal Psychology course taught by
13 Blythe Daniel. The Court will outline the facts adduced at trial for each course separately.
14                         i.      Dr. Pavlik

15          Mason testified that, in Dr. Pavlik’s course, Dr. Pavlik provided hard-copy handouts to

16 students during class on approximately 5 occasions. Dr. Pavlik created these handouts herself
17 and used the handouts as part of the curriculum and to facilitate in-class discussions, or
18 alternatively the handouts were provided as an in-class assignment or quiz. However, Mason
19 only recalls the subject of one such handout, which was a personality test. See Pls.’ Ex. 43.
20 Mason could not complete the personality test herself and had to ask for assistance from a

21 sighted student, who read each question aloud to Mason and recorded Mason’s answers. Mason
22 stated that Dr. Pavlik did not provide any accommodations for Mason’s inability to access any
23 in-class handouts, and Mason never received those handouts after class in an accessible format.
24 Dr. Pavlik testified at deposition that she did not recall whether she gave paper handouts to
25 students in Mason’s psychology course in Spring 2016. The Court finds Mason’s testimony more
26 credible in this regard and finds that Dr. Pavlik did provide students with at least one paper

27 handout in class as part of the Introduction to Psychology course.
28
                                                     5
 1          Mason recalled one instance where Dr. Pavlik issued a quiz to students that required
 2 students to draw a neuron. Mason took this quiz to OSS’s testing center for assistance, which
 3 was an accommodation provided to her via her accommodations form. While attempting to
 4 complete the quiz at OSS’s testing center, Mason informed the exam proctor that she was unable
 5 to draw a neuron as required for the quiz. Mason stated that the proctor told Mason to leave the

 6 question blank and that the proctor would write a note to Dr. Pavlik explaining Mason’s inability
 7 to complete that portion of the quiz. After completing the quiz, Mason received her graded quiz
 8 back from Dr. Pavlik, which contained handwritten grades and comments from Dr. Pavlik
 9 providing feedback on Mason’s performance. See Pls.’ Ex. 42. Because Dr. Pavlik’s comments
10 were handwritten and not accessible via JAWS, Mason was unable to read any of Dr. Pavlik’s

11 feedback on her quiz.
12          Mason testified that Dr. Pavlik utilized PowerPoints throughout the semester as part of

13 her in-class lectures and for in-class discussions. Mason averred that Dr. Pavlik did not describe
14 what appeared on each PowerPoint slide in a manner that Mason could understand, because
15 Mason could not know whether there were any pictures or graphs appearing on the slides.

16 Ultimately, Mason was unable to follow along with the PowerPoint presentations during class,
17 although Mason admitted that she fell asleep in Dr. Pavlik’s class on at least 4 occasions during
18 the semester.
19          After each lecture, Dr. Pavlik would upload to her class website the PowerPoint

20 presentation used in class and other information discussed in class, as a “reward” for students

21 who attended the lecture. Mason stated that she never received accessible versions of Dr.
22 Pavlik’s PowerPoint presentations after class, because the digital versions provided by Dr. Pavlik
23 could not be converted properly for effective use by the JAWS speech-to-text software.
24 Specifically, Mason identified an issue with JAWS attempting to describe images used in Dr.
25 Pavlik’s PowerPoint presentations. However, Mason admitted that she never spoke with Dr.
26 Pavlik about Mason’s inability to understand the images used in Dr. Pavlik’s PowerPoint

27 presentations, and Mason never took any documents from Dr. Pavlik’s course to OSS for
28 conversions or assistance with accessibility issues.
                                                    6
 1          At her deposition, Dr. Pavlik testified that she attempted to format her PowerPoint
 2 documents to be accessible for blind students, based on training she received from LACCD. This
 3 entailed the use of “alt text” to describe pictures or graphics in words so that a screen reader such
 4 as JAWS can read aloud the description when a blind student is reviewing the digital version of
 5 the PowerPoint presentation. Dr. Pavlik also stated that she stopped using “random pictures” that

 6 did not provide necessary narrative for the information in the PowerPoint presentation to avoid
 7 accessibility issues with those pictures. Dr. Pavlik testified that she did not send any PowerPoint
 8 documents or other class materials directly to OSS herself for conversions into an accessible
 9 format, unless a student’s accommodations form requested that Dr. Pavlik do so. Dr. Pavlik
10 routinely sent tests or quizzes to OSS as part of blind students’ accommodations, and Dr. Pavlik

11 testified that she never received any testing materials back from OSS with the representations
12 that those materials were inaccessible. However, Dr. Pavlik never sent handouts or PowerPoint
13 presentations to OSS for formatting assistance, testifying that students at LACC “are encouraged
14 to be their own activists in terms of getting information and taking it [to OSS].” Dr. Pavlik
15 averred that she has never received any complaints from sight-impaired students as to the

16 inaccessibility of her digital PowerPoint presentation files provided to students after class
17 sessions. The Court finds that Dr. Pavlik’s deposition testimony is credible and contradicts
18 Mason’s assertions that Dr. Pavlik does not adequately explain her PowerPoint slides for the
19 benefit of blind students.
20          Mason also testified that Dr. Pavlik wrote on the chalkboard in the classroom on at least 5

21 occasions during the semester. Mason stated that Dr. Pavlik did not narrate what she was writing
22 on the chalkboard, so Mason could not follow along with what was being written. Mason
23 acknowledged that she used her own recording device to record Dr. Pavlik’s lectures, but Mason
24 stated that the recording device did not sufficiently capture audio from Dr. Pavlik when she was
25 writing on the chalkboard, because Dr. Pavlik was facing away from the class while speaking.
26                         ii.     Professor Daniel

27          Mason testified that, in Professor Daniel’s course, Mason received in-class handouts in

28 paper format at least 4 times during the semester. Mason testified that she never was informed of
                                                   7
 1 the material on the handouts during class; instead, Professor Daniel had students describe what
 2 they saw on the paper handout.
 3          Professor Daniel refuted Mason’s testimony. First, Professor Daniel stated that she only
 4 distributes one paper handout to students during the semester, which contains drawings made by
 5 children who were victims of sexual abuse. See Pls.’ Ex. 34. Second, Professor Daniel testified

 6 that she orally explains the content of the handout in detail for all students prior to allowing for
 7 class discussions about the pictures, and that, in total, the handout is used for approximately 15
 8 minutes of class time. The Court finds Professor Daniel’s testimony to be more credible than
 9 Mason’s testimony about the frequency and use of handouts in Professor Daniel’s class.
10          Mason testified, to the best of her recollection, that Professor Daniel used PowerPoint

11 presentations in every lecture of Abnormal Psychology. On cross-examination, Mason corrected
12 her testimony by stating that she does not recall Professor Daniel utilizing PowerPoint during
13 class sessions. Professor Daniel testified that she never has, and never will, use PowerPoint
14 presentations for any course she teaches. Professor Daniel stated her strong preference for giving
15 “straight lectures” from her own notes, rather than relying on technology for assistance. The

16 Court finds Professor Daniel’s testimony more credible than Mason’s contradictory testimony,
17 which Mason recanted in any event.
18          Mason testified that Professor Daniel issued a handbook to all students in her Abnormal

19 Psychology course, a handbook which Professor Daniel created herself. Mason stated that the
20 handbook was only provided to students in hardcopy format, and Professor Daniel did not

21 provide Mason with an accessible version of the handout. Professor Daniel acknowledged that
22 the handbook has never been tested for accessibility, but that the handbook is only used during
23 class sessions and not for any course assignments. Professor Daniel also testified that, during
24 each class session, she thoroughly verbalized each page of the handbook relevant to that
25 discussion in a manner that blind students such as Mason could comprehend. The Court finds
26 Professor Daniel’s testimony about the use of the handbook in the Abnormal Psychology course

27 to be credible.
28
                                                      8
 1          Mason testified that she recalled Professor Daniel writing on the chalkboard during class
 2 sessions on at least 4 occasions. Mason conceded that Professor Daniel attempted to vocalize
 3 whatever Professor Daniel was writing on the chalkboard so that Mason could orally internalize
 4 the information. Mason utilized an audio recorder in Professor Daniel’s class, but Mason stated
 5 that the recorder did not adequately pick up what Professor Daniel was saying while writing on

 6 the chalkboard, because Professor Daniel was facing away from the class.
 7          C.     LACC Website

 8          The undisputed evidence adduced at summary judgment already established that Payan

 9 and Mason could not access the LACC website starting sometime in the winter of 2017, when
10 LACCD released a new version of the LACC website.

11          The LACC website allowed students enrolled at LACC to access information about their

12 education and enrollment, including grades and transcripts. Students were also able to sign up for
13 classes for future semesters on the LACC website. These functions were housed in a program
14 embedded in the LACC website called PeopleSoft, a student information system used throughout
15 all of LACCD’s schools. Sighted students were able to access these resources on the LACC

16 website through any computer, but Payan and Mason could not access the website through
17 JAWS. Therefore, Payan and Mason had to go to OSS or rely on other sighted individuals for
18 assistance with class enrollment and for assistance with obtaining transcripts. There is no
19 indication in the record that Plaintiffs’ reliance on sighted individuals for class enrollment caused
20 Plaintiffs to be unable to enroll in any classes they wished to take at LACC.

21          In addition to these education administration resources, the LACC website also published

22 information about campus activities, including events and seminars being held on campus. Based
23 on the record presented at trial, it is unclear whether information about campus activities was
24 contained within the PeopleSoft program embedded in the LACC website, or whether such
25 information was housed on a separate page of the LACC website that did not utilize the
26 PeopleSoft software.

27          As the Court previously held, Payan and Mason could not access the LACC website and

28 the PeopleSoft program within the website due to technical issues with JAWS, as articulated in
                                                  9
 1 the expert of Peter Bossley, Plaintiffs’ expert witness regarding technology accessibility. At trial,
 2 Payan testified that, on one occasion, he was unaware of a disability seminar occurring on
 3 LACC’s campus until the day of the seminar, when a classmate informed him about the event.
 4 Payan asked the classmate about how students were notified of the event ahead of time, and the
 5 classmate responded that the information for the seminar had been posted on the LACC website.1

 6 Therefore, Payan represented that he was unable to attend the seminar as desired because of his
 7 inability to access the information about the seminar on the LACC website.
 8            Bossley testified at trial that reasonable modifications exist to resolve blind students’ lack

 9 of access to the LACC website through JAWS. Specifically, Mr. Bossley testified that
10 PeopleSoft has made available different Application Programming Interfaces (“APIs”) to allow

11 its customers to build a custom website or mobile application-based interface different from the
12 default interface accompanying the PeopleSoft program. Existing APIs produced by software
13 vendors are compatible with JAWS and would remedy the accessibility problems found on
14 PeopleSoft’s default interface, which the records shows was the interface used by LACC on its
15 website. Furthermore, Mr. Bossley testified that LACC could create its own API on PeopleSoft

16 that would be accessible with JAWS. These solutions would allow Plaintiffs and other blind
17 students to access transcripts and other information about their grades, as well as sign up for
18 classes, without assistance from a sighted individual.
19            As to the LACC website itself, Mr. Bossley testified that LACC could revise the website

20 to make the website accessible under the Web Content Accessibility Guidelines (“WCAG”).

21 Deficiencies in the formatting of LACC’s website that preclude access by text-to-speech users do
22 not conform with WCAG standards and could theoretically be remedied through changes in the
23 website’s coding. LACCD offered no evidence to rebut or contradict Mr. Bossley’s testimony
24 about reasonable modifications to the LACC website.
25
26

27
     1
              Although this statement appears to the Court to be inadmissible hearsay, neither party objected to its
28 introduction during trial. In any event, this evidence is not dispositive of any legal issues resolved in this Order.
                                                               10
 1          D.     LACC Library Databases
 2          As part of Professor Sedghi’s psychology course, students were required to conduct
 3 research in support of a term paper. To conduct this research, Payan went to the LACC library
 4 and attempted to access the library databases acquired by LACCD. These library databases are
 5 also available on the LACC website and can be accessed remotely on any computer, through a

 6 program called Kentico. Payan does not recall which specific databases he attempted to use in
 7 connection with research for the term paper for Professor Sedghi’s course, but Payan recalls that
 8 he chose to research autism as the subject of his term paper.
 9          When Payan attempted to access the library databases, Payan encountered difficulties

10 determining what resources were available on a given topic of research and was required to ask

11 for assistance from a sighted person. Payan recalled speaking with Barbara Vasquez, the Library
12 Department Chairperson, regarding Payan’s inability to access the library databases. Vasquez
13 does not specifically recall interacting with Payan or Mason, although she acknowledged that she
14 routinely answers any questions students might have about the library databases, including
15 accessibility issues raised by blind students.

16          Similarly, Mason was required to complete term papers for each of her psychology

17 courses with Dr. Pavlik and Professor Blythe, respectively. For Professor Blythe’s term paper,
18 Mason chose to write about Attention Deficit Hyperactive Disorder. Mason had similar
19 difficulties as Payan experienced when attempting to access the available library databases on
20 this subject. Like Payan, Mason was unable to identify which particular databases she attempted

21 to access at the LACC library.
22          Vasquez testified that library databases are not tested regularly at LACC to ensure that

23 those databases are accessible through JAWS. Instead, testing is a complaint-driven process that
24 occurs whenever blind students express to library staff members that a particular database is
25 inaccessible. Vasquez recalled that in July 2017, LACC tested some of the “Gale” databases
26 through OSS, and once those databases were determined to be accessible with JAWS, Vasquez

27 assumed that the other Gale databases were also accessible. However, Vasquez does not recall
28 receiving written reports from OSS regarding any accessibility testing; the only feedback
                                                 11
 1 Vasquez received was “high-level” oral comments from OSS and Kushner. Other than Gale,
 2 Vasquez acknowledged that some PDF documents on the databases called EBSCO or JSTOR
 3 were inaccessible through JAWS, and Vasquez noted that Films on Demand, a film database, did
 4 not have any audio narration of non-verbal actions in the films stored on the database. Vasquez
 5 also referred to a program used at LACC called Stellarium, which LACC acquired at the request

 6 of a particular professor at LACC. Vasquez noted that, since her deposition in this case in July
 7 2017, Vasquez has learned that Stellarium is not accessible to blind students through JAWS.
 8 Indeed, Vasquez admitted that technology and programs requested by professors are not tested
 9 for accessibility with JAWS prior to acquisition by LACC.
10          Vasquez also testified that some computers at the LACC library are equipped with a

11 program called Kurzweil. Kurzweil is a text-to-speech program similar to JAWS, except
12 Kurzweil translates printed documents rather than digital ones. The record is unclear as to
13 whether it would be feasible for blind students to print out any inaccessible PDFs on the LACC
14 library databases and use Kurzweil to translate those printed documents into text format.
15          At trial, Plaintiffs presented no evidence of any reasonable modifications to the

16 inaccessibility of LACC’s library resources. Mr. Bossley did not testify about the library
17 databases and did not conduct an assessment of whether those databases were accessible as part
18 of his expert report. Neither did Dr. Jon Gunderson, whose expert report was limited to Payan’s
19 inaccessibility in his math courses, a subject not at issue during the bench trial. During Plaintiffs’
20 closing argument, Plaintiffs identified three categories of “modifications” that Plaintiffs asserted

21 would avoid discrimination against blind students regarding the LACC library databases: (1)
22 LACCD could conduct an audit of library resources to determine what documents on library
23 databases are inaccessible, because LACCD does not presently know the extent of any
24 accessibility issues without conducting such an audit; (2) LACCD could resolve the known
25 issues with some databases, without explaining how LACCD could do so; and (3) LACCD could
26 convert or obtain accessible alternatives to inaccessible materials, documents, or software,

27 without explaining what accessible alternatives, if any, exist. Plaintiffs also suggest that LACCD
28
                                                     12
 1 could ensure that the LACC library is staffed “at all times” so that blind students can receive the
 2 same access to inaccessible library databases with the help of a sighted individual.
 3 III.     Conclusions of Law
 4          For the applicable legal standards governing a public entity’s liability under Title II and

 5 Section 504 under a theory of disparate treatment or impact, the theory of liability which

 6 Plaintiffs advance here, the Court refers the parties to the legal standards set forth in the Court’s
 7 prior Orders regarding Plaintiffs’ motions for partial summary judgment as to liability. See Dkt.
 8 155 at 13-19; Dkt. 183 at 4-6. Furthermore, the Court reminds the parties of its prior analysis of
 9 the proper scope of the “program or service” at issue for each of Plaintiffs’ allegations of
10 LACCD’s violations. See Dkt. 183 at 1-4.

11          A.      Etudes

12          As the Court previously analyzed, the proper scope of Plaintiffs’ claims regarding the

13 Etudes program is whether Payan’s lack of access to Etudes deprived Payan of meaningful
14 access to the benefits of Professor Sedghi’s psychology course, which is the “program or
15 service” for which Etudes was used. See Dkt. 183 at 1-4, 13-14.

16          The evidence presented at trial establishes that, although Etudes was inaccessible to

17 Payan, OSS and Professor Sedghi accommodated Payan’s lack of access by providing Payan
18 with an equally effective alternative to communicate with his study group members outside of
19 the Etudes program. Payan had access to emails outside of Etudes and had the opportunity to
20 contact his group members by email instead of by using the discussion board for his study group

21 on Etudes. The fact that Payan had to make time to meet with his study group after class or in
22 between classes was what Professor Sedghi intended for the study groups; the group assignments
23 were meant to be completed outside of class time and required communications outside of the
24 classroom. Therefore, because LACCD provided Payan with a reasonable accommodation for
25 Payan’s lack of access to the Etudes study group discussion boards, Payan received an equal
26 opportunity to communicate with his study group members in an effective manner, and LACCD

27 did not discriminate against Payan by using Etudes in Professor Sedghi’s psychology course.
28
                                                     13
 1          As to the first assignment of Professor Sedghi’s course, where students were required to
 2 post on a class-wide discussion board on Etudes, Payan’s lack of access to that assignment did
 3 not deprive Payan of meaningful access to the benefits of the psychology course. Professor
 4 Sedghi testified that the assignment was meant to be a mechanism for students to become
 5 familiar with each other, as opposed to a substantive assignment for students to gain knowledge

 6 about the curriculum taught in the psychology course. Professor Sedghi also testified that she
 7 conducted a similar exercise in class during the first week of the course to allow students to get
 8 to know each other, undercutting the significance of the assignment to post on the Etudes
 9 discussion board. Furthermore, Payan was accommodated for this assignment through the ability
10 to email his response directly to Professor Sedghi, and Payan was able to participate equally with

11 his peers during the initial in-class exercises held by Professor Sedghi. For these reasons,
12 Payan’s inability to participate on the class-wide discussion board does not rise to the level of a
13 deprivation of “meaningful access” to the benefits of the psychology course, and LACCD did not
14 discriminate against Payan through the use of Etudes discussion boards for the first assignment
15 of class.

16          B.     In-Class Materials

17          As the Court previously explained, the proper scope of Plaintiffs’ claims regarding in-

18 class materials, including handouts and PowerPoint presentations, is whether Plaintiffs’ lack of
19 access to in-class materials deprived Plaintiffs of meaningful access to the benefits of the
20 particular courses in which Plaintiffs enrolled. See Dkt. 183 at 1-4, 7-8. The Court will analyze

21 separately each course in which Plaintiffs claim they were denied access to in-class materials.
22                 1.      Plaintiff Payan

23          Plaintiffs have not met their burden to show by a preponderance of the evidence that

24 Payan was denied meaningful access to PowerPoint presentations during Professor Sedghi’s
25 psychology course. During class sessions, Professor Sedghi explained all of the content on the
26 PowerPoint slides in a manner that Payan could comprehend, meaning that Payan was able to

27 receive the same access to the PowerPoint slides as the other sighted students in the course at the
28 time the presentations were given. Professor Sedghi also testified that she provided one-on-one
                                                  14
 1 assistance to Payan in class to ensure that Payan was able to understand the PowerPoint
 2 materials. Payan also received electronic copies of the PowerPoint slides after class, and it is
 3 unclear from the record whether sighted students were provided with these PowerPoint slides.
 4 Payan has not articulated any specific difficulties when attempting to access the PowerPoint
 5 slides Professor Sedghi sent to him after class. Therefore, Professor Sedghi accommodated

 6 Payan’s disability regarding PowerPoint slides used in class sessions, and LACCD did not
 7 discriminate against Payan by using PowerPoint presentations in Professor Sedghi’s psychology
 8 course.
 9           Plaintiffs also have not met their burden to show by a preponderance of the evidence that

10 Payan was denied meaningful access to in-class handouts in Professor Sedghi’s course. Plaintiffs

11 have not identified any specific handouts that were used as part of the curriculum in the
12 psychology course; the only document identified was the syllabus for the psychology course
13 which Professor Sedghi provided to students during the first week of class, which Professor
14 Sedghi represented was also made available to students in digital format. Without a factual basis
15 to conclude that Payan was not able to have the same access to any curriculum-based in-class

16 handouts as his sighted peers, the Court holds that LACCD did not discriminate against Payan
17 regarding in-class handouts in Professor Sedghi’s psychology-course.
18                  2.     Plaintiff Mason

19                         i.      Dr. Pavlik

20           Based on the findings of fact above, the Court holds that LACCD did not discriminate

21 against Mason in Dr. Pavlik’s psychology course through the use of PowerPoints, in-class
22 handouts, or lectures featuring writing on the chalkboard. Plaintiffs have not met their burden to
23 establish by a preponderance of the evidence that Mason was denied meaningful access to any
24 course materials in Dr. Pavlik’s class.
25           Mason received digital versions of PowerPoint slides from Dr. Pavlik, which, even if

26 inaccessible, was still usable with JAWS for all non-graphic text included on the slides. Dr.

27 Pavlik testified that she made efforts to ensure that any digital versions of PowerPoint
28 presentations accessible through JAWS, and that she ensured that all PowerPoints used during
                                                 15
 1 class sessions were fully explained to sight-impaired students. The Court finds Dr. Pavlik’s
 2 deposition testimony in this regard to be credible. To the extent that Plaintiffs’ legal position is
 3 that Mason cannot access graphic materials equally as sighted students, that lack of access is a
 4 function of Mason’s disability, not LACCD’s failure to accommodate that disability. Instead,
 5 LACCD submitted persuasive evidence that Dr. Pavlik made reasonable and sufficient attempts

 6 to include “alt text” in all digital versions of PowerPoint slides, which adequately explained the
 7 graphics used in the presentation.
 8          Based on the testimony at trial, Mason was not deprived of meaningful access to any

 9 paper handouts in class, because Mason was able to complete quizzes or other in-class
10 assignments in an effective manner. Although Mason received inaccessible handwritten

11 comments from Dr. Pavlik regarding a quiz Mason completed at OSS, Mason could have
12 requested for clarification directly from Dr. Pavlik regarding Mason’s performance on the quiz
13 and any necessary feedback Dr. Pavlik provided to assist Mason with future quizzes or
14 assignments. Even so, Mason’s inability to access handwritten comments independently in
15 connection with one quiz assigned in Dr. Pavlik’s course does not mean that Mason was denied

16 meaningful access to the benefits of the psychology course as a whole.
17          Mason’s inability to comprehend Dr. Pavlik’s vocalization of text written on the

18 chalkboard was not a denial of meaningful access, particularly where Mason was able to ask Dr.
19 Pavlik for clarification during class and because Mason was able to record the audio of each
20 class session, even if the audio recording may not have been the best quality. The evidence

21 establishes that Dr. Pavlik provided Mason with sufficient accommodations during the
22 psychology course such that Mason maintained meaningful access to the psychology course on a
23 similar level as provided to sighted students. Therefore, LACCD did not discriminate against
24 Mason through the use of in-class material in Dr. Pavlik’s psychology course.
25                         ii.     Professor Daniel

26          Plaintiffs have satisfied their burden to establish by a preponderance of the evidence that

27 Mason was denied meaningful access to the handbook assigned in Professor Daniel’s Abnormal
28 Psychology course. While sighted students were given access to the handbook in an accessible
                                                16
 1 format outside of class, Mason was given only a paper copy of the handbook without an
 2 accessible digital version that was compatible with JAWS. Professor Daniel testified that she did
 3 not assign any readings or assignments from the handbook outside of class, and the Court finds
 4 Professor Daniel’s testimony about the use of the handbook only for in-class purposes to be
 5 credible. Nevertheless, Mason was deprived of the opportunity to review the handbook before or

 6 after class to clarify her understanding of the material already discussed or attempt to prepare for
 7 future class sessions. Even without knowing which specific sections of the handbook would be
 8 discussed in any given class session, and unlike her sighted peers, Mason was unable to access
 9 the handbook in any capacity outside of class, which may be necessary to allow Mason to
10 prepare for any exams in the course or otherwise beneficial to ensure that Mason is

11 comprehending the curriculum.
12          Plaintiffs have also met their burden to establish by a preponderance of the evidence that

13 reasonable modifications existed to avoid the discrimination imposed on Mason—namely,
14 LACCD could have ensured that Mason receive an accessible version of Professor Daniel’s
15 handbook at the same time as sighted students received a hard-copy of the handbook. LACCD

16 was obligated under Title II and Section 504 to ensure that Mason receive the same access to the
17 same course materials at the same time as sighted students. Requiring Mason to seek assistance
18 from OSS, when both Professor Daniel and OSS know that Mason requires accommodations to
19 be able to access the handbook, deprives Mason of meaningful access to participate on the same
20 level as her peers in the course. Therefore, because Mason did not receive an accessible version

21 of Professor Daniel’s handbook at the same time as sighted students, LACCD violated Title II
22 and Section 504 by discriminating against Mason in Professor Daniel’s Abnormal Psychology
23 class.
24          Conversely, LACCD did not discriminate against Mason with regard to any other

25 materials used during class sessions. The evidence establishes that Professor Daniel did not use
26 PowerPoint presentations during class sessions, and Professor Daniel adequately explained and

27 verbalized the only handout distributed to students during one particular class session to allow
28 for Mason to participate in the discussion in a meaningful manner compared to her sighted peers.
                                                    17
 1 The Court finds Professor Daniel’s testimony regarding her aversion to technological aids during
 2 class sessions and her explanations of the handout used in class to be credible. As with Dr.
 3 Pavlik’s course, the few times that Professor Daniel wrote on the chalkboard did not deprive
 4 Mason of meaningful access to what Professor Daniel was writing merely because Mason had
 5 difficulty hearing Professor Daniel verbalize the information. Mason was capable of asking for

 6 clarification as to what Professor Daniel wrote on the chalkboard, which not only would allow
 7 Mason to comprehend the material in the short term but would allow for a clearer audio
 8 recording of Professor Daniel’s explanation as necessary to allow Mason to listen to the lecture
 9 at a later date while studying for the course.
10          In summary, LACCD violated Title II and Section 504 by discriminating against Mason

11 through the use of an inaccessible handbook in Professor Daniel’s course by failing to provide
12 Mason with an accessible version of the handbook at the same time as sighted students.
13          C.     LACC Website

14          The Court previously held that the LACC website is itself a “service” offered to students

15 on campus, and that, because the website was inaccessible to blind students through JAWS,

16 LACCD discriminated against Plaintiffs by utilizing the LACC website in a manner that only
17 sighted students could access. Dkt. 183 at 18-20. The Court now holds that Plaintiffs have met
18 their burden to show by a preponderance of the evidence that reasonable modifications exist that
19 would remedy Plaintiffs’ lack of access to the LACC website.
20          Mr. Bossley identified reasonable methods to make the LACC website, and the

21 PeopleSoft program embedded in the website, accessible to JAWS users. LACCD did not
22 present evidence to rebut Mr. Bossley’s conclusions, but to the extent that LACCD argues that
23 Plaintiffs were sufficiently accommodated by receiving assistance with class enrollment and
24 accessing transcripts at OSS, such accommodations do not provide Plaintiffs with meaningful
25 access to the benefits of the LACC website offered to sighted students. As noted in the Court’s
26 prior Order granting partial summary judgment for Plaintiffs on the issue of LACCD’s

27 discrimination against blind students through the LACC website, making the accessibility of the
28 LACC website resources contingent upon third party assistance does not allow blind students to
                                                18
 1 manage their education independently in the same manner as sighted students. See Dkt. 183 at
 2 19-20.
 3          Therefore, LACCD discriminated against Plaintiffs by denying Plaintiffs meaningful
 4 access to the LACC website, which could be avoided through reasonable modifications to the
 5 LACC website or the PeopleSoft program.

 6          D.     LACC Library Databases

 7          Similar to the LACC website, the Court previously held that the LACC library databases

 8 constitute a “service” offered to students enrolled at LACC, and that therefore LACCD
 9 discriminated against Plaintiffs by making available library databases that were inaccessible for
10 blind students through JAWS. See Dkt. 183 at 23-24. The Court now holds that Plaintiffs have

11 met their burden to show by a preponderance of the evidence that reasonable modifications exist
12 to remedy Plaintiffs’ lack of access to the LACC library databases.
13          The evidence presented at trial confirms that Payan and Mason were unable to access

14 certain library databases when they attempted to conduct research for the term papers assigned
15 by their psychology professors, even though Plaintiffs have not identified which specific

16 databases were inaccessible. Vasquez further admitted having knowledge that some databases
17 procured by the LACC library contained documents that were inaccessible through JAWS.
18 Allowing sighted students to use these documents, while Plaintiffs could not access the
19 documents, constitutes discrimination by denying Plaintiffs meaningful access to an important
20 resource necessary for their education and completion of class assignments.

21          As previously noted, the burden is on Plaintiffs to identify any modifications to

22 LACCD’s policies, practices, or procedures that are necessary to avoid or remedy the
23 discriminatory impact imposed upon blind students. 28 C.F.R. § 35.130(b)(7); see also Crowder
24 v. Kitagawa, 81 F.3d 1480, 1485 (9th Cir. 1996). Plaintiffs’ suggestion that LACCD could
25 conduct an accessibility audit of library resources does not amount to a remedy to discrimination;
26 merely identifying further accessibility issues, without more, provides no solution to granting

27 blind students access to those inaccessible resources. Nevertheless, Plaintiffs’ implicit argument
28
                                                    19
 1 is that LACCD could simply remove all inaccessible resources it identifies from student use to
 2 avoid granting resources to sighted students that blind students cannot access.
 3          The Court has noted in its prior Orders on summary judgment that the ADA and Section
 4 504 do not necessarily require discontinued use of inaccessible technology if blind students can
 5 be accommodated for their inability to use that technology in a different manner. Here, there is

 6 no indication in the record that blind students could be accommodated with respect to the
 7 inaccessible documents contained in the library databases by any technological means.
 8 Therefore, if no alternate accommodations exist that could allow Plaintiffs to access the benefits
 9 of the inaccessible LACC library databases, it would indeed be a reasonable modification to
10 require LACCD to avoid using any inaccessible library databases it identifies until those

11 databases are proven to be accessible, a principle which the Court considers to be self-evident.
12 Therefore, despite the vagueness of Plaintiffs’ arguments and the lack of specific
13 accommodations identified that could provide Plaintiffs with equal access to the library
14 databases as sighted students, the Court holds that reasonable modifications exist to LACCD’s
15 policies, practices, and procedures regarding acquisition and use of LACC library databases that

16 would eliminate and avoid discrimination against blind students.
17 IV.      Conclusion

18          Based on the Court’s findings of fact and conclusions of law set forth above, the Court

19 holds that LACCD violated Title II and Section 504 by discriminating against Plaintiffs through
20 (1) the inaccessible handbook issued in Professor Daniel’s course, (2) the inaccessible LACC

21 website, and (3) the inaccessible LACC library databases.
22          The Court acknowledges the possibility of a Jury Trial to determine whether LACCD

23 was deliberately indifferent toward blind students for the violations of Title II and Section 504
24 identified above, as well as LACCD’s liability with respect to Payan’s math courses as the Court
25 previously held in Plaintiffs’ motion for partial summary judgment. See Dkt. 183 at 10-12, 14-
26 18. However, in light of the above findings of fact and conclusions of law, the Court ORDERS

27 the parties to file, on or before May 27, 2019, documents indicating what additional testimony
28 the parties intend to present to the jury on the issue of whether LACCD was deliberately
                                                      20
 1 indifferent. The parties are not to explain any evidence of Plaintiffs’ damages; the Court is only
 2 concerned with the facts underlying LACCD’s notice of discrimination and actions taken in
 3 response to that notice. Each party should either identify particular relevant portions of
 4 deposition testimony for any witnesses it intends to call that were previously deposed, or,
 5 alternatively, submit additional declarations for its witnesses setting forth the actual testimony of

 6 those witnesses, in an admissible format with proper evidentiary foundation. The parties are not
 7 to state merely the topics about which its witnesses intend to testify, but instead must provide the
 8 actual testimony of those witnesses in written format. Importantly, the parties are not to re-argue
 9 any findings of fact or law contained in this Order; the parties are to provide their supporting
10 evidence pertaining only to whether LACCD was deliberately indifferent with regard to any of

11 the violations of Title II and Section 504 the Court has held to date.
12          As noted on the docket on May 20, 2019, see Dkt. 266, the Jury Trial is continued to June

13 11, 2019 at 9:30 a.m. pending the parties’ filings regarding the evidence intended to be presented
14 regarding deliberate indifference.
15

16          IT IS SO ORDERED.

17
18 Date: May 21, 2019
19
                                                  ___________________________________
20                                                HON. STEPHEN V. WILSON
                                                  UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26

27
28
                                                     21
